DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
There are a number of simple grammatical errors throughout the claims. It is suggested that applicant carefully review the claims for similar instances.
In claim 1, on line 6, it appears that “folding arm” should be “folding arms”. 
In claim 1, on line 7, it appears that “first arm member” should be “the first arm member”.
In claim 10, on line 7, it appears that “first arm member” should be “the first arm member”.
In claim 18, on line 7, it appears that “first arm member” should be “the first arm member”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkacz (US 5,881,641) in view of Haji. (US 5,544,581)
	With respect to claim 1, Tkacz teaches a portable screen printing apparatus (printing press 10) comprising: a housing having a base; a rotatable platform (central turret 11) secured to the base; a plurality of folding arms (upper arms 30) secured to the rotatable platform; each of the folding arm further comprising a first arm member (first arm section 36) and a second arm member (second arm section 38), wherein first arm member is coupled to the rotatable platform and the second arm member pivots relative to the first arm member; a first bracket secured to a distal end of the second arm member, wherein the bracket is configure to secure a silk screen (printing head 31); and a platen (lower arms 70) coupled to a side of the housing. (col. 4, lines 47-55, col. 5, lines 44-56, Figs. 1-4)
	Tkacz does not teach a lid wherein the lid pivots relative to the base.
	Haji teaches a portable screen printing apparatus (silk screening assembly 11) comprising: a housing (case 10) having a base (bottom member 12) and a lid (hinged lid member 13) wherein the lid pivots relative to the base. (col. 1, line 62 – col. 2, line 14, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Tkacz to include a pivotable lid, as taught by Haji, in order to provide a protective covering for the elements of the apparatus while it is being moved.

Tkacz does not teach the casing having a first half and a second half, wherein the second half covers the first half.
	Haji teaches a portable screen printing apparatus (silk screening assembly 11) comprising: a casing (case 10) having a first half (bottom member 12) and a second half (hinged lid member 13), wherein the second half covers the first half. (col. 1, line 62 – col. 2, line 14, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Tkacz to include a casing having two halves, as taught by Haji, in order to provide a protective covering for the elements of the apparatus while it is being moved.
	With respect to claim 2, Tkacz, as modified by Haji, teaches wherein the rotatable platform is comprised of a turntable. (central turret, Tkacz, col. 4, line 48)
	With respect to claims 3 and 11, Tkacz, as modified by Haji, teaches a hinge (hinge assembly 35) coupled to the first arm member and the second arm member. (Tkacz, col. 5, lines 45-56, Figs. 1-4)
	With respect to claims 6 and 14, Tkacz, as modified by Haji, teaches second bracket secured to a proximal end of the first arm member. (Tkacz, Fig. 1)


Claims 4, 8-9, 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkacz in view of Haji, as applied above, and further in view of Panipinto (US 5,445,075)
With respect to claims 4 and 12, Tkacz, as modified by Haji, teaches all that is claimed, as in the above rejection, except for explicitly teaching the first bracket is further comprised of a U-shaped configuration.
Panipinto teaches a screen printing apparatus (20) comprising a plurality of articulating arms (radially disposed arm 22) secured to a central support structure (24) and a first bracket (channel clamp 25) secured to a distal end of an arm member wherein the first bracket is comprised of a U-shaped configuration. (col. 7, lines 57-67, Figs. 1-2 and 10)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Tkacz to include a U-shaped bracket, as taught by Panipinto, in order to adjustably fasten the printing head to the end of the arm so that the position can be changed as needed.
With respect to claims 8 and 16, Tkacz, as modified by Haji, teaches all that is claimed, as in the above rejection, except wherein the first arm member is configured to pivot via the second bracket.
Panipinto teaches a screen printing apparatus (20) comprising a plurality of articulating arms (radially disposed arm 22) secured to a central support structure (24), each of the articulating arms further comprising a first arm member and a second arm member, wherein the first arm member is coupled to the turntable (support table 29) and the second arm member pivots relative to the first arm member (at second wrist pivot 26); a second bracket (elbow pivot pin 30) is secured to a proximal end of the first arm member and further secured to the central 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Tkacz such that the first arm member pivots via a second bracket, as taught by Panipinto, in order to provide additional flexibility in movement of the arm member for positioning of the printing member.
With respect to claims 9 and 17, although Tkacz, as modified by Haji and Panipinto, does not explicitly teach wherein the first arm member folds on top of the second arm member, this would have been an obvious additional modification in order to cause the structure to fold more compactly and take up less space when in a folded configuration.
With respect to claim 18, Tkacz teaches a portable screen printing apparatus (printing press 10) comprising: a casing; a turntable (central turret 11) disposed within the first half of the casing; a plurality of articulating arms (upper arms 30) secured to the turntable; each of the articulating arms further comprising a first arm member (first arm section 36) and a second arm member (second arm section 38), wherein the first arm member is coupled to the turntable and the second arm member is coupled to the first arm member and pivots relative to the first arm member; and a first bracket secured to a distal end of the second arm member.
Tkacz does not teach the casing having a first half and a second half, wherein the second half covers the first half, or wherein the first arm member pivots relative to the turntable.
Haji teaches a portable screen printing apparatus (silk screening assembly 11) comprising: a casing (case 10) having a first half (bottom member 12) and a second half (hinged lid member 13) wherein the second half covers the first half. (col. 1, line 62 – col. 2, line 14, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Tkacz to include a casing having two halves, as 
Panipinto teaches a screen printing apparatus (20) comprising a plurality of articulating arms (radially disposed arm 22) secured to a central support structure (24), each of the articulating arms further comprising a first arm member and a second arm member, wherein the first arm member is coupled to the turntable and is configured to pivot relative to the turntable. (col. 8, lines 1-11, Figs. 1 and 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Tkacz such that the first arm member pivots relative to the turntable, as taught by Panipinto, in order to provide additional flexibility in movement of the arm member for positioning of the printing member.
With respect to claim 19, Tkacz, as modified by Haji and Panipinto, teaches the first and second halves of the casing each comprise an outer shell. (Haji, col. 1, line 62 – col. 2, line 14, Fig. 1)

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkacz in view of Haji, as applied above, and further in view of Newman. (US 5,503,068)
With respect to claims 5 and 13, Tkacz, as modified by Haji, teaches all that is claimed, as in the above rejection, except for a pair of rails coupled to the housing, wherein the platen slides relative to the rails.
	Newman teaches a screen printing apparatus comprising a pair of rails (registration appendages 56), coupled to the housing, wherein a platen (pallet 14) slides relative to the rails. (col. 4, lines 1-26, Figs. 1-2)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Tkacz to include rails, as taught by .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkacz in view of Haji and Panipinto, as applied above, and further in view of Tkacz et al. (US 5,845,569, hereafter Tkacz ‘569)
With respect to claim 20, Tkacz, as modified by Haji, teaches all that is claimed, as in the above rejection, except wherein the casing further comprises a pair casters secured thereto.
Tkacz ‘569 teaches a screen printing apparatus comprising a casing (base section 12) which further comprises a pair of casters secured thereto. (col. 4, lines 14-18)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Tkacz to include casters, as taught by Tkacz ‘569, in order to more readily move the apparatus to different locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,018,441, US 5,154,119 and US 6,123,023 each teach a screen printing apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853